Citation Nr: 1115430	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Regional Office (RO) in Indianapolis, Indiana rating decision.

The issue of entitlement to service connection for a bilateral ear disability manifested by dizziness and ear aches, on a direct basis and as secondary to the service-connected tinnitus, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For the reasons set for the below, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 10 percent for the service-connected bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 5-2004 (June 23, 2004) & VAOPGCPREC 2-2004 (March 9, 2004) (in which the VA General Counsel held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.)  

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.

Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Increased Rating

In this case, the Veteran claims that the current 10 percent rating does not adequately compensate him for his tinnitus disability.  In this regard, he has reported problems associated with the ears, to include dizziness and ear aches.  See August 2008 VA examination and March 2011 Informal Hearing Presentation, p. 2.

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Tinnitus is evaluated under DC 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  

In this case, the Veteran filed his current claim in March 2008, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, it is clear that no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  DC 6260 precludes a disability rating greater than the currently-assigned evaluation of 10 percent for bilateral tinnitus and also precludes separate 10 percent schedular ratings for tinnitus of each ear.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to an increased rating greater than 10 percent for tinnitus is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that additional development is necessary in accordance with the VCAA in order to adjudicate the claim.  

In a March 2011 Informal Hearing Presentation, the Veteran requested a remand so that a corrective VCAA letter could be sent to him with regard to his claim for service connection for PTSD.  In this regard, the Veteran pointed out that his claim is based on a theory of personal assault in service, rather than combat exposure.  Previously, in April 2004, the Veteran was sent a VCAA letter for entitlement to service connection for PTSD based on combat exposure, which requires different evidence than a claim of PTSD due to assault.  The letter specifically requested the Veteran to identify stressors relate to combat, but did not address personal assault aspect of his claim.  

In this regard, the Board notes that the relevant regulation stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(3) (2010).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians as well as statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Unfortunately, no steps have been taken by the RO/AMC to develop the Veteran's claim of PTSD due to personal assault.  Rather the claims file contains only the Veteran's lay statements regarding the incident.  It certainly does not appear from the record that VA has exhausted all efforts to obtain the pertinent records.  Because VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, the Board finds that further development is warranted in this regard.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the alternative sources of his purported in-service assault and give him an opportunity to respond.  See 38 C.F.R. § 3.304(f)(3).  Based on his response, complete all appropriate development.  If he is able to provide any specific information or evidence, an attempt should be made to confirm the purported attack.  

2.  Obtain and associate with the claims folder all available service personnel records.  

3.  Only if the purported in-service personal assault is verified (either in the service personnel records or through other evidence of record), the RO should then schedule the Veteran for an examination to determine the nature, extent, and etiology of his psychiatric symptomatology.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent psychiatric pathology should be noted in the examination report.  

If PTSD or any other psychiatric disorder is diagnosed, the examiner should state whether the verified in-service personal assault was sufficient to produce a diagnosis of PTSD or other psychiatric disorder and whether there is a link such personal assault and the Veteran's current symptomatology.  

Complete rationale should be given for all opinions reached.  

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claim based on all the evidence of record and all governing legal authority, including the VCAA and implementing regulations, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


